DETAILED ACTION
This is a response to Application # 16/248,175 filed on January 15, 2019 in which claims 1-18 were presented for examination and the response filed October 29, 2021 in which claims 1-12 were elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are pending, of which claims 1-6 are rejected under 35 U.S.C. § 101; claims 1-12 are rejected under 35 U.S.C. § 112(b); and claims 1-12 are rejected under 35 U.S.C. § 102(a)(2).

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on October 29, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed February 14, 2019 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). Specifically, Non-Patent Literature reference 1 provides a citation to pages 3111-3119, while the provided art contains pages 1-9. It has been placed 

Specification
The use of the terms Oracle, Azure, Google, Research in Motion, and Apple, which are trademarks used in commerce, have been noted in this application. The terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 13. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-12 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP least restrictive claim of the independent claims. This objection will be held in abeyance at Applicant’s request.
	

Claim 1 is objected to because of the following informalities:  line 17 does not end with a semi-colon (‘;’), in contrast to the other limitations. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, it recites a “system” for editing a document comprising a “client computing device,” a “computer data store,” and a “server computing device.” The Specification expressly states that the components of the invention may “be implemented in digital and/or analog electronic circuitry, or in computer hardware, firmware, software, or in combinations of them.” (Emphasis added).  (Spec. ¶ 43). Additionally, the plain and ordinary meaning of both “device” and “data store” includes instances implemented virtually and, thus, only in software.
Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101.

Claims 2-6, being dependent on claim 1, fail to further define the recited system as statutory subject matter in that it merely further describes the software methods used to implement the system.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 7, these claims use the term “high-dimensional space” that is a relative term rendering the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, a person of ordinary skill in the art would not know how large the dimensional space must be to be a “high” dimensional space.

Regarding claim 3 and 9, these claims include the limitation “wherein the artificial intelligence neural network that trains the word embedding model comprises a shallow neural network having an input layer, a hidden layer, and an output layer.” (Emphasis added). The plain and ordinary meaning of a “shallow” neural network is a neural network that includes only one or two hidden layers. However, the use of the transitional phrase “comprises” indicates that the word embedding model is not limited to the recited input layer, single hidden layer, and the output layer. See MPEP § 2111.03(I.). As a result, the claimed limitation allows for neural networks that are not “shallow.” Therefore, this limitation appears to contradict itself, rendering it indefinite.

claims 4 and 10, these claims recite the limitation “determining one or more other points in the trained word embedding model that are in proximity to the first point based upon one or more similarity characteristics.” (Emphasis added). The term “in proximity” is a relative term that renders the claim indefinite.  The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, a person of ordinary skill in the art would not know how close the points must be to be “in proximity” with each other. 

Regarding claims 2-6 and 9-12, these claims depend from claim 1, 4, 10, or 7 above and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Irimie et al., US Publication 2018/0159888 (hereinafter Irimie).

Regarding claim 1, Irimie discloses a system used in a computing environment in which unstructured computer text is analyzed for masking of confidential information using artificial intelligence, the system comprising “a client computing device that generates a message comprising a corpus of unstructured computer text, at least a portion of which comprises words” (Irimie ¶ 85) by generating SMS messages, which are a plain text format1 and, thus, unstructured text. Additionally, Irimie discloses “wherein one or more of the words corresponds to confidential information” (Irimie ¶ 171) because information that is redacted is, by definition, confidential. Further, Irimie discloses “a computer data store that receives the corpus of unstructured computer text from the client computing device” (Irimie ¶¶ 85, 272) by providing the messages to the server and indicating that the system may be implemented in a distributed environment, meaning that Irimie discloses that the message generator is a client to the server. Moreover, Irimie discloses “a server computing device in communication with the computer data store.” (Irimie ¶ 79). Likewise, Irimie discloses “the server computing device programmed to: train, using an artificial intelligence neural network executing on the server computing device, a word embedding model using the corpus of unstructured computer text.” (Irimie ¶¶ 67-68 ). Irimie also discloses “generate a multidimensional vector for each word in the corpus of unstructured computer text by using the trained word embedding model, wherein each multidimensional vector is a point in a high-dimensional space of the trained word embedding model” (Irimie ¶¶ 67, 70) by generating a vector representing words and indicating that it may be multidimensional. In addition, Irimie discloses “generate a mapping table comprising a predetermined set of words corresponding to confidential information from the corpus of unstructured computer text; determine, using the trained word embedding model, one or more neighboring words in the word embedding model using the predetermined set of words in the mapping table; update the mapping by creating a vector space that maps all the words, thus including the confidential information, and determines neighboring words and adding those neighboring words to the vectors mappings. Furthermore, Irimie discloses “execute one or more rules on the corpus of unstructured computer text that filter out one or more of the words in the corpus of unstructured computer text” (Irimie ¶ 171) by redacting data, which filters out the redacted data from the text. Moreover, Irimie discloses “apply the updated mapping table to the filtered corpus of unstructured computer text to match one or more words in the updated mapping table with one or more words in the filtered corpus of unstructured computer text and mask the matching one or more words in the filtered corpus of unstructured computer text” (Irimie ¶¶ 171, 178) by performing the redaction of the text and building the models (i.e., applying the updated mapping table) using the redacted data. Finally, Irimie discloses “route the message comprising the masked corpus of unstructured computer text to a remote client computing device” (Irimie ¶ 111 and Fig. 2C) by routing the results to the display of the client, including the redacted information. 

Regarding claim 7, it merely recites a method for implemented by the system of claim 1. The method comprises computer software modules for performing the various functions. Irimie comprises computer software modules for performing the same functions. Thus, claim 7 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 8, Irimie discloses the limitations contained in parent claims 1 and 7 for the reasons discussed above. In addition, Irimie discloses “wherein the corpus of unstructured computer text is input into the computer data store via a web page, input directly into the computer data store via where the text is generated at least partially from user input.

Regarding claims 3 and 9, Irimie discloses the limitations contained in parent claims 1 and 7 for the reasons discussed above. In addition, Irimie discloses “wherein the artificial intelligence neural network that trains the word embedding model comprises a shallow neural network having an input layer, a hidden layer, and an output layer” (Irimie ¶ 67) where the neural network comprises at least one input layer, hidden layer, and output layer. 

Regarding claims 4 and 10, Irimie discloses the limitations contained in parent claims 1 and 7 for the reasons discussed above. In addition, Irimie discloses “wherein determining one or more neighboring words in the trained word embedding model comprises: identifying, for each word in the predetermined set of words in the mapping table, a first point in the trained word embedding model that corresponds to the word” (Irimie ¶ 67) by mapping each word to a nearby point, which requires identifying the point. Further, Irimie discloses “determining one or more other points in the trained word embedding model that are in proximity to the first point based upon one or more similarity characteristics” (Irimie ¶ 67) where the points are “nearby,” and therefore, “in proximity” and are “semantically similar,” and therefore, “based on one or more similarity characteristics.” Finally, Irimie discloses “identifying the words associated with the determined one or more other points in the trained word embedding model” (Irimie ¶ 67) by predicting words associated with the model.

Regarding claims 5 and 11, Irimie discloses the limitations contained in parent claims 4 and 10 for the reasons discussed above. In addition, Irimie discloses “wherein the one or more similarity where “semantically similar” words are words that have a similar meaning.

Regarding claims 6 and 12, Irimie discloses the limitations contained in parent claims 1 and 7 for the reasons discussed above. In addition, Irimie discloses “wherein executing one or more rules on the corpus of unstructured computer text comprises: identifying one or more words in the corpus of unstructured computer text that have a structure that matches a predefined word structure contained in the one or more rules; and removing the identified one or more words from the corpus of unstructured computer text” (Irimie ¶¶ 171, 178) where the act of redacting text performs these steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Dave et al., US Publication 2015/0154193, System and method for editing text using neural networks. 
Francois, US Publication 2017/026204, System and method for editing text using neural networks. 
Hunt et al., US Publication 2017/0286398, System and method for editing text using neural networks. 
Zadeh et al., US Publication 2018/0204111, System and method for editing text using neural networks. 
Sjouwerman et al., US Publication 2019/0171822, System and method for editing text using neural networks. 

Hertz et al., US Publication 2019/0354544, System and method for editing text using neural networks. 
Anglin et al., US Publication 2020/0218940, System and method for editing text using neural networks. 
Bhagwan et al., US Patent 8,856,119, System and method for editing text using neural networks. 
Heckel et al., US Patent 10,169,315, System and method for editing text using neural networks. 
Chandramouli, US Patent 10,628,471, System and method for editing text using neural networks. 
Thomson et al., US Patent 10,573,312, System and method for editing text using neural networks. 
Li et al., US Patent 10,678,830, System and method for editing text using neural networks. 
Chandramouli et al., US Patent 10,692,016, System and method for editing text using neural networks. 
Neural Network Programming – Deep Learning PyTorch; September 11, 2018; deeplizard.com; Pages 1-9; defines the plain and ordinary meaning of “tensor.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nathan Collier; Keep Text Messaging Secure; March 2015; For the Record; Page 1